DETAILED ACTION
	Claims 1-35 are present for examination.
	Claims 5, 7, 8, 11, 17-19, 22 and 23 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest a speculative buffer memory comprising a plurality of buffer entries each comprising a data entry configured to store cached data associated with a memory address in the memory system; and a cache controller configured to: receive a data request from a requestor comprising a target address and an instruction identification (ID) identifying a claim 1; and receiving a data request from a requestor comprising a target address and an instruction identification (ID) identifying a load instruction comprising the target address processed by a processor in the processor-based system; searching a main data array for a cache entry associated with the target address of the data request among a plurality of cache entries each configured to store cache data associated with a memory address in a memory system of the processor-based system; searching a speculative buffer memory for a buffer entry associated with the target address of the data request among a plurality of buffer entries each configured to store cache data associated with a memory address in the memory system; sending a data response to the data request to the requestor based on a cache entry in the main data array being associated with the target address and a cache data in a buffer entry in the speculative buffer memory being associated with the target address; receiving a commit indicator comprising an instruction ID of an instruction that is non-speculative; and updating a cache state of a cache entry in the main data array associated with the target address of the data request, in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Karp et al. (US 6,321,328) teaches wherein at step 122, the data required by the speculative load instruction is available either in data cache 20 or in data buffer 22. The speculative data may be loaded from the cache 20 or data buffer 22 into register 40 in execution unit 12 when the speculative load instruction is executed (see column 6, lines 22-26). However, Karp et al. does not teach send a data response to the data request to the requestor based on cache data in the main data array being associated with the target address and cache data in a buffer entry in the speculative buffer memory being associated with the target address as cited in claims 1 and 27.
Karp et al. also teaches wherein the check instruction may contain a bit or a state which specifies whether or not to transfer the speculative data from data buffer 22 to data cache 20. Thus, step 160 involves transfer of the speculative data from data buffer 22 to data cache 20, if required (see column 7, lines 38-42). However, Karp et al. does not teach updating a cache state of a cache entry in the main data array associated with the target address of the data request, in response to the received instruction ID in the commit indicator indicating the load instruction of the data request is non-speculative as cited in claims 1 and 27.

Response to Arguments
Applicant’s arguments, see page 15, filed 12/15/2020, with respect to the objection of claims 5-26 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doshi et al. (US 2017/0177365). Doshi et al. teaches transaction end plus commit to persistence instructions, processors, methods and systems.
Mohandru et al. (US 2014/0189253). Mohandru et al. teaches cache coherency and processor consistency.
Eichenberger et al. (US 2011/0047334). Eichenberger et al. teaches checkpointing in speculative versioning caches.
Chaudhry et al. (US 2002/0199066). Chaudhry et al. teaches method and apparatus for facilitating speculative loads in multiprocessor systems.
Chaudhry et al. (US 2002/0199063). Chaudhry et al. teaches method and apparatus for facilitating speculative stores in multiprocessor systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139